EXHIBIT 10.2


FIRST AMENDMENT TO PURCHASE FOR BELMAR VILLAS


This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR BELMAR VILLAS (this
“Amendment”) is made and entered into as of June 2, 2017, by and between Seagate
Belmar Associates, LLC, a Colorado limited liability company (“Seller”), and
Steadfast Asset Holdings, Inc., California corporation (“Purchaser”).
RECITALS:


A.    Seller and Purchaser are parties to that certain Purchase and Sale
Agreement for Belmar Villas dated as of May 22, 2017 (the “Agreement”). All
initially-capitalized terms not otherwise defined in this Amendment shall have
the meanings set forth in the Agreement unless the context clearly indicates
otherwise.


B.    It has come to Purchaser’s attention that (i) a recent hail storm may have
damaged certain of the Improvements (“Hail Damage”), and (ii) that certain Lease
Agreement and Memorandum of Lease dated as of February 17, 2017 by and between
JETZ SERVICE CO., INC., and Seller (collectively, the “Lease”), which Purchaser
intends to assume at the Closing, contains a misrepresentation by Seller that
only 31 units on the Property are plumbed with their own washer and/or dryer
connections, when in fact there are 33 units on the Property plumbed with their
own washer and/or dryer connections (the “Unit Misrepresentation”).


C.    Seller and Purchaser mutually desire to amend the Agreement as provided in
this Amendment.


AGREEMENTS:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby agree as follows:


1.Initial Non-Refundable Date. Notwithstanding anything to the contrary
contained in the Agreement, the Initial Non-Refundable Date of June 2, 2017,
shall be extended until 5:00 p.m. Central time on June 9, 2017 solely with
respect to (i) evaluating the Hail Damage, and (ii) correcting the Unit
Misrepresentation.
3.    Miscellaneous.


(a)    No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and is hereby ratified and affirmed. To the extent any
of the provisions of this Amendment are inconsistent with any of the provisions
set forth in the Agreement, the provisions of this Amendment shall govern and
control.








861650
1
Amendment to PSA

--------------------------------------------------------------------------------





(b)    Authority. Each party represents to the other party or parties that the
individual or individuals executing this Amendment on behalf of such party has
the capacity and authority to execute and deliver this Amendment on behalf of
such party, and that this Amendment, once executed and delivered, is the legal,
valid and binding obligation of such party.
(c)    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same document. The delivery of an executed counterpart of this Amendment
by facsimile or as a PDF or similar attachment to an e-mail shall constitute
effective delivery of such counterpart for all purposes with the same force and
effect as the delivery of an original, executed counterpart.
(d)    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the successors and assigns of the parties to this Amendment.
(e)    Governing Law. This Amendment shall be governed by, interpreted under,
and construed and enforced in accordance with, the laws of the State of
Colorado.


(SIGNATURES ON NEXT PAGE)






861650
2
Amendment to PSA

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
day and year first above written.


SELLER:


Seagate Belmar Associates, LLC,
a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By: /s/ Mark B. Polite_____________
    Mark B. Polite, Manager    








[Signatures Continue on Following Page]






861650
Signature Page
Amendment to PSA

--------------------------------------------------------------------------------






PURCHASER:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation

By:    /s/ Christopher Hilbert___________
Print Name: Christopher Hilbert
Print Title: President












861650
Signature Page
Amendment to PSA